  Case 19-34574-KRH             Doc 963        Filed 08/05/21 Entered 08/05/21 14:05:37                    Desc Main
                                              Document     Page 1 of 3




                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF VIRGINIA
                                          Richmond Division

    In re:                                                                 Case No.
                                       1
              LeClairRyan, PLLC,                                           19-34574-KRH

              Debtor                                                       Chapter
                                                                           7


                NOTICE OF MOTION AND HEARING THEREON IF NECESSARY

           PLEASE TAKE NOTICE Lynn L. Tavenner, Trustee, and not individually but solely in
    her capacity as the Chapter 7 trustee of the bankruptcy estate of LeClairRyan PLLC, in the above-
    referenced Chapter 7 case (the “Case”), by counsel, filed the following:

             1. TRUSTEE’S SECOND MOTION TO MODIFY PROCEDURES REGARDING
                THE PROSECUTION AND/OR SETTLEMENT OF ACTIONS INVOLVING
                FORMER ATTORNEYS AND CERTAIN OTHERS AND MEMORANDUM
                IN SUPPORT THEREOF

    (the “Motion”). A Copy of the Motion is being served herewith.

           PLEASE TAKE FURTHER NOTICE that your rights may be affected. You should
    read the Motion carefully and discuss them with your attorney if you have one in this chapter
    7 Case. (If you do not have an attorney, you may wish to consult one).

           PLEASE TAKE FURTHER NOTICE on September 4, 2019, the Court entered the
    Order Establishing Certain Notice, Case Management and Administrative Procedures [ECF. No.
    38] (the “Case Management Order”), which approved the Notice, Case Management, and
    Administrative Procedures attached as Exhibit 1 to the Case Management Order (the “Case
    Management Procedures”). The Case Management Procedures, among other things, prescribe
    the manner in which Objections must be filed and served and set forth when certain hearings will
    be conducted. A copy of the Case Management Order may be obtained, free of charge, by written


    1
      The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and the
    last four digits of the Debtor’s federal tax identification number are 2451.


Paula S. Beran, Esquire (Va. Bar No. 34679)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH        Doc 963     Filed 08/05/21 Entered 08/05/21 14:05:37             Desc Main
                                    Document     Page 2 of 3




 to request to pberan@tb-lawfirm.com or, for a fee, at https://ecf.vaeb.uscourts.gov.

        PLEASE TAKE FURTHER NOTICE if you do not want the Court to grant the relief
 requested in the Motion, or if you want the Court to consider your views on the Motion, then, by
 August 16, 2021 (the “Objection Deadline”), you or your attorney must:

        File with the Court, either electronically or at the address shown below, a written response
        to the Motion pursuant to Rule 9013-1(H) of the Local Rules of the United States
        Bankruptcy Court for the Eastern District of Virginia and the Case Management
        Procedures. If you mail your written response to the Court for filing, you must mail it early
        enough so the Court will receive it on or before the Objection Deadline.

        If a response is not properly and timely filed and served, the Court may deem any
        opposition waived, treat the Motion as conceded and enter appropriate order(s)
        granting the requested relief without further notice or hearing.

        Clerk of the Court
        United States Bankruptcy Court
        701 East Broad Street, Suite 4000
        Richmond, VA 23219

        In accordance with the Case Management Procedures, you must also serve a copy of your
        written Objection on the Core Parties, the 2002 List Parties and any Affected Entity so that
        the Objection is received on or before the Objection Deadline.

       PLEASE TAKE FURTHER NOTICE THAT the Court will entertain the Motion on
 August 19, 2021, at 11:00 a.m. (or such time thereafter as the matter may be heard).

 REMOTE HEARING INFORMATION: Due to the COVID−19 public health emergency, no in-
 person hearings are being held. This hearing will take place remotely through Zoom on the date
 and time scheduled herein. To appear at the hearing, you must use the following Zoom registration
 link:

 https://www.zoomgov.com/meeting/register/vJItcuyurT4uGUza77r1a7XmQbZhJCVxE1M

 Listen-only conference line:
        Dial: 1-866-590-5055
        Access Code: 4377075
        Security Code: 81921

 PLEASE NOTE: You MUST submit the Zoom Request Form no later than two (2) business days
 prior to this hearing. Any documentary evidence the parties wish to present at the hearing must be
 filed with the Court in advance of the hearing.




                                                 2
Case 19-34574-KRH         Doc 963    Filed 08/05/21 Entered 08/05/21 14:05:37            Desc Main
                                    Document     Page 3 of 3




       PLEASE TAKE FURTHER NOTICE THAT you should consult the Case Management
 Procedures before filing any written response.

        PLEASE GOVERN YOURSELVES ACCORDINGLY.


                                         Respectfully submitted,

                                         LYNN L. TAVENNER, CHAPTER 7 TRUSTEE

  Dated: August 5, 2021                  By: /s/ Paula S. Beran
  Richmond, Virginia                     Paula S. Beran, Esquire (VSB No. 34679)
                                         Tavenner & Beran, PLC
                                         20 North 8th Street
                                         Richmond, Virginia 23219
                                         Telephone: (804) 783-8300
                                         Telecopier: (804) 783-0178

                                                Counsel for Lynn L. Tavenner, Chapter 7 Trustee

                                 CERTIFICATE OF SERVICE

          Pursuant to the Local Rules of this Court, I certify that on the 5th day of August 2021, a
 true copy of the foregoing Notice and Motion were sent electronically and/or by first-class mail
 to: (a) the Office of the United States Trustee; (b) the Debtor’s 20 Largest Unsecured Creditors;
 (c) all known secured creditors from the Debtor’s Official Form 106D; (d) the Core Parties and
 2002 List as defined in the Case Management Order; and (e) all parties requesting service of
 pleadings in this Case (as indicated on the Schedule A attached to the Court filed copy of this
 Notice), as well as to the Persons, through counsel where appropriate, identified in paragraph 10
 of the Motion.

                                              /s/   Paula S. Beran
                                              Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                                 3
